DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is being considered by the examiner.

Specification
The amendment to the specification filed 11/18/2020 have been acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts NOSAK (US 2016/0342365 A1) and Sing (US 2008/0320274 A1) on the record discloses a controller for a solid state memory device comprising: a first layer non-volatile memory (NVM) set scheduler configured to receive a plurality of information messages in a plurality of queues, the plurality of queues arranged in a plurality of sets of unordered queues, each set of unordered queues being respectively associated with an NVM set, wherein the NVM set scheduler is operable to output for each of the plurality of unordered sets, an ordered queue also respectively associated with the NVM set and comprising the plurality of information messages contained in the each of the unordered sets in an order of their respective priorities in a single queue, and a second layer fair share scheduler configured to receive each ordered queue and further operable to generate a pipeline of the information messages from each ordered queue to be processed for input output (I/O) operations, wherein the second layer fair share scheduler is further operable to select in a sequential manner, one of the ordered queues, such that only a single information message from the selected ordered queue is transferred to the pipeline at a time.

Singh discloses a dispatch order data structure corresponding to a queue, the dispatch order data structure to store a plurality of dispatch indicators associated with a plurality of pairs of entries of the queue to indicate a write order of the entries in the queue; a bit vector to store a plurality of mask values corresponding to the dispatch indicators of the dispatch order data structure; and a queue controller to interface with the queue and the dispatch order data structure, the queue controller to exclude at least some of the entries from a queue operation based on the mask values of the bit vector.
Regarding claim 11, none of the prior arts NOSAK (US 2016/0342365 A1) and Sing (US 2008/0320274 A1) on the record discloses A method of generating a pipeline of information to be processed in a solid state drive (SSD) the method comprising: Ashwini Puttaswamy et al.5Non-Final Amendment and Response Serial No. 16/523,948117441-0128 4815-6151-4442.1receiving a plurality of unordered queues of information messages for a plurality of nonvolatile memory (NVM) sets; ordering the information messages into respective ordered queues for each of the NVM sets; and generating a pipeline of the information messages by sequentially selecting the information messages from the ordered queues, wherein each of the plurality of NVM sets has an equal chance of being selected for transferring its information messages to the pipeline.
Instead, NOSAKA discloses generating a plurality of commands in accordance with the requests and storing the commands in a buffer of the memory device; setting a priority level to each of the commands based on contents thereof; and transferring the commands having a first priority level from the buffer to the nonvolatile memory unit during a first time period, and the commands having a second priority level lower than the first priority level from the buffer to the nonvolatile memory unit during a second time period.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.